DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2021 has been entered.
 Response to Amendment
In response to the amendment received August 19, 2021:
Claims 1-3, 5-24, 35-36 and 39-42 are pending. Claims 4, 25-34 and 37-38 have been cancelled as per applicant’s request.
The previous 112 rejections have been withdrawn in light of the cancellation of claims 34, 37 and 38.
The previous nonstatutory double patenting rejection has been withdrawn in light of the amendment. 
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-17, 20-24 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2016/0133396) in view of Lee et al. (High Performance Hybrid Energy Storage with Potassium Ferricyanide Redox Electrolyte, 2016), El-Kady et al. (Engineering three-dimensional hybrid supercapacitors and microsupercapacitors for high-performance integrated energy storage, 2015, cited by applicant in the IDS submitted October 14, 2020) and Hwang et al. (Direct preparation and processing of graphene RuO2 nanocomposite electrodes for high-performance capacitive energy storage, 2015).
Regarding Claim 1, Hsieh teaches a supercapacitor (i.e. energy storage device) comprising a first and second carbon electrode (i.e. two or more electrodes comprising an active material comprising a carbonaceous material) (Para. [0027]) wherein the electrodes are made of carbonaceous material and metal oxide as described in El-Kady et al. (Para. [0077]), and wherein the electrolyte may be any of aqueous liquid electrolytes (Para. [0078]). 
El-Kady et al. teaches faradaic materials to form capacitors (pg. 4233 Col. 2, lines 7-11) wherein the active material forming the electrodes is laser-scribed graphene and metal oxide, wherein nanostructured metal oxide is used (i.e. at least one electrode comprises an active material comprising a carbonaceous material and faradaic nanoparticles) (pg. 4234, Col. 1 lines 9-19 and Col. 2, lines 5-20).
Hsieh does not teach a redox-active electrolyte.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsieh to incorporate the teaching of the redox-active electrolyte of Lee et al. as using a redox-active electrolyte would produce a stable performance, exceeding common supercapacitors in terms of specific power and energy, providing high specific power and high specific energy ((pg. 23677, section 1, para. 7-8). Also, applicability exists as Lee et al. using an electrode with a carbonaceous material and faradaic material (pg. 23676, section 1, para. 2).
	Hsieh as modified by Lee et al. does not explicitly teach the faradaic nanoparticles wrapped in and bonded to the active material.
	However, Hwang et al. teaches faradaic nanoparticles (RuO2, pg. 64, Col. 1, lines 19-23) wrapped in and bonded to active material (laser-scribed graphene or LSG, Figure 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbonaceous material and faradaic nanoparticles of Hsieh as modified by Lee et al. to incorporate the teaching of wrapping the faradaic nanoparticles in the active material wherein the faradaic nanoparticles are bonded to the active material as the wrapping structure prevents the formation of agglomerated faradic nanoparticles promoting low strain and stress which improves cycling performance, allows a strong interaction with individual nanoparticles 
Regarding Claim 3, Hsieh as modified by Lee et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh further teaches that the electrodes are made of laser-scribed porous graphene (Para. [0077]).
Regarding Claim 5, Hsieh as modified by Lee et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh teaches the electrodes are made of carbonaceous material and metal oxide as described in El-Kady et al. (Para. [0077]). 
El-Kady et al. teaches faradaic materials to form capacitors (pg. 4233 Col. 2, lines 7-11) wherein the active material forming the electrodes is laser-scribed graphene and metal oxide, wherein nanostructured metal oxide is used (i.e. at least one electrode comprises an active material comprising a carbonaceous material and faradaic metal oxide nanoparticles) (pg. 4234, Col. 1 lines 9-19 and Col. 2, lines 5-20).
Regarding Claim 6, Hsieh as modified by Lee et al. and Hwang et al. teaches all of the elements of the current invention in claim 5 as explained above.
3O4 (i.e. magnetite), Co3O4 (i.e. cobalt oxide), Ni(OH)2 (i.e. nickel hydroxide) and V2O5 (i.e. vanadium pentoxide) (Para. [0041], lines 12-15).
Regarding Claim 7, Hsieh as modified by Lee et al. and Hwang et al. teaches all of the elements of the current invention in claim 5 as explained above.
Hsieh teaches wherein the metal oxide particles may be Fe3O4 (i.e. magnetite) (Para. [0041], lines 12-15).
Regarding Claim 8, Hsieh as modified by Lee et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Lee et al. further teaches the redox-active electrolyte containing iron (pg. 23678, section 3.1, para. 1). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Lee et al. cited herein.
Regarding Claim 9, Hsieh as modified by Lee et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Lee et al. further teaches using potassium ferrocyanide (pg. 23681, section 3.4, para. 1). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Lee et al. cited herein.
Regarding Claim 10, Hsieh as modified by Lee et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Lee et al. further teaches the redox-active electrolyte using ferric cations (pg. 23678, section 3.1, para. 1). See the rejection to claim 1 for full details of the 
Regarding Claim 11, Hsieh as modified by Lee et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Lee et al. teaches a use of potassium ferricyanide that can be used in supercapacitors in conjunction with an aqueous electrolyte (pg. 23685, section 4), and potassium ferricyanide being used with sodium sulfate (pg. 23682, section 3.5, paragraph 1) ferricyanide and ferrocyanide ions participating in charge transfer at the fluid-solid interface (pg. 23682, Equation (6)). 
See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Lee et al. cited herein. Furthermore, it would have been obvious to have added potassium ferricyanide because it can capitalize on both the formation of an electrical double-layer and fast redox reactions by the virtue of it being a redox electrolyte (pg. 23685, col. 2, lines 18-21). Also, potassium ferrocyanide makes it possible to obtain a power handling superior to a conventional supercapacitor system due to its charge storage mechanism (pg. 23682, section 3.5, para. 2).
Regarding Claim 12, Hsieh as modified by Lee et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Lee et al. teaches using a redox-active electrolyte (i.e. oxidation-reduction redox-active electrolyte) (pg. 23677, section 1, para. 7). Comprising an aqueous solution (pg. 23678, section 3.1, para. 1). See the rejection to claim 1 for full details of the 
Regarding Claim 13, Hsieh as modified by Lee et al. and Hwang et al. teaches all of the elements of the current invention in claim 12 as explained above.
Lee et al. teaches the aqueous electrolyte comprising sodium sulfate, which would result in sulfate ions being present in the aqueous electrolyte solution (pg. 23678, section 3.1, para. 1). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Lee et al. cited herein.
Regarding Claim 14, Hsieh as modified by Lee et al. and Hwang et al. teaches all of the elements of the current invention in claim 12 as explained above.
Lee et al. teaches the aqueous electrolyte comprising sodium sulfate, which would result in sodium ions being present in the aqueous electrolyte solution (pg. 23678, section 3.1, para. 1). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Lee et al. cited herein.
Regarding Claim 15, Hsieh as modified by Lee et al. and Hwang et al. teaches all of the elements of the current invention in claim 12 as explained above.
Lee et al. teaches the aqueous electrolyte comprising sodium sulfate (i.e. Na2SO4
Regarding Claim 16, Hsieh as modified by Lee et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Lee et al. teaches the aqueous electrolyte comprising sodium sulfate (i.e. Na2SO4) and potassium ferrocyanide, resulting in the ferricyanide anion (i.e. [Fe(CN)6]3-) and the ferrocyanide anion (i.e. [Fe(CN)6]4-) (pg. 23678, section 3.1, para. 1). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Lee et al. cited herein.
Regarding Claim 17, Hsieh as modified by Lee et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Lee et al. teaches the aqueous electrolyte comprising sodium sulfate (i.e. Na2SO4) and potassium ferrocyanide, resulting in the ferricyanide anion (i.e. [Fe(CN)6]3-) and the ferrocyanide anion (i.e. [Fe(CN)6]4-) (pg. 23678, section 3.1, para. 1). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Lee et al. cited herein.
Regarding Claim 20, Hsieh as modified by Lee et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh teaches electrode materials (Para. [0041], lines 12-15) as explained above, incorporated herein but not reiterated herein for brevity’s sake, and the combination with Lee et al. teaches the electrolyte materials (pg. 23678, section 3.1, para. 1).The operational voltage of about 0.9 V to about 3 V would either (a) be expected or (b) be obvious.

With respect to (b): If it shown that such operational voltage is not expected, then any differences regarding the operational voltage would be small and obvious. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
	See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.
Regarding Claim 21, Hsieh as modified by Lee et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh teaches electrode materials (Para. [0041], lines 12-15) as explained above, incorporated herein but not reiterated herein for brevity’s sake, and the combination with Lee et al. teaches the electrolyte materials (pg. 23678, section 3.1, para. 1). The specific capacitance of from about 150 F/g to about 1,400 F/g would either (a) be expected or (b) be obvious.
With respect to (a): The material of the electrodes and the electrolyte in the combination of Hsieh with Lee et al. are similar as explained above, thus the same characteristics such as specific capacitance would be expected. 
With respect to (b): If it shown that such specific capacitance is not expected, then any differences regarding the specific capacitance would be small and obvious. A prima facie case of obviousness exists where the claimed ranges or amounts do not Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.
Regarding Claim 22, Hsieh as modified by Lee et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh teaches electrode materials (Para. [0041], lines 12-15) as explained above, incorporated herein but not reiterated herein for brevity’s sake, and the combination with Lee et al. teaches the electrolyte materials (pg. 23678, section 3.1, para. 1), and the thickness of the electrode of Hsieh is between about 0.1 micrometers and 100 micrometers (Para. [0040]). Accordingly, an energy density of from about 45 Wh/kg to about 250 Wh/kg would either (a) be expected or (b) be obvious.
With respect to (a): Since the material of the electrodes, the thickness and the electrolyte in the combination of Hsieh with Lee et al. a, similar characteristics such as energy density would be expected.
With respect to (b): If it shown that such energy density is not expected, then any differences regarding the energy density would be small and obvious. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.
Regarding Claim 23, Hsieh as modified by Lee et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh teaches electrode materials (Para. [0041], lines 12-15) as explained above, incorporated herein but not reiterated herein for brevity’s sake, and the combination with Lee et al. teaches the electrolyte materials (pg. 23678, section 3.1, para. 1), and the thickness of the electrode of Hsieh is between about 0.1 micrometers and 100 micrometers (Para. [0040]). Accordingly, a power density of about 45 W/kg to about 180 W/kg would either (a) be expected or (b) be obvious.
With respect to (a): Since the material of the electrodes, the thickness and the electrolyte in the combination of Hsieh with Lee et al. a, similar characteristics such as power density would be expected.
With respect to (b): If it shown that such power density is not expected, then any differences regarding the power density would be small and obvious. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.
Regarding Claim 24, Hsieh as modified by Lee et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh teaches the energy storage device is a supercapacitor (Para. [0027]). 31. 27.	Regarding Claim 39 and 40, Hsieh as modified by Lee et al. teaches all of the elements of the current invention in claim 1 as explained above.

El-Kady et al. teaches faradaic materials to form capacitors (pg. 4233 Col. 2, lines 7-11) wherein the active material forming the electrodes is laser-scribed graphene and metal oxide, wherein nanostructured metal oxide is used (i.e. the electrodes comprises active material comprising a carbonaceous material and faradaic nanoparticles) (pg. 4234, Col. 1 lines 9-19 and Col. 2, lines 5-20).
Regarding Claim 41, Hsieh as modified by Lee et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh further teaches two electrodes are interdigitated (Abstract, Para. [0052], lines 12-15).
Regarding Claim 42, Hsieh as modified by Lee et al. and Hwang et al.  teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh teaches the two or more electrodes are stacked (Para. [0073] and Fig. 8C).
Claims 2 and 35-36 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2016/0133396) in view of Lee et al. (High Performance Hybrid Energy Storage with Potassium Ferricyanide Redox Electrolyte, 2016), El-Kady et al. (Engineering three-dimensional hybrid supercapacitors and microsupercapacitors for high-performance integrated energy storage, 2015) and Hwang et al. (Direct preparation and processing of graphene RuO2 nanocomposite electrodes for high-performance  as applied to claim 1 above, and further in view of El-Kady et al. (US 2015/0098167), referred to herein as “El-Kady (2)”.
Regarding Claim 2, Hsieh as modified by Lee et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh teaches the electrodes are made of laser-scribed porous graphene (i.e. a carbon based network). Hsieh does not teach an interconnected corrugated carbon-based network (Para. [0077]). 
However, El-Kady (2) et al. teaches capacitors having electrodes made of interconnected corrugated carbon-based networks (or ICCN) (Abstract, Para. [0009]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsieh to incorporate the teaching of the interconnected corrugated carbon-based network of El-Kady et al.(2) , as it provides a high surface area with highly tunable electrical conductivity and electrochemical properties (Para. [0010]). 
Regarding Claim 35, Hsieh as modified by Lee et al., Hwang et al. and El-Kady (2) teaches all of the elements of the current invention in claim 2 as explained above.
El-Kady (2) teaches the ICCN is porous (Para. [0094], lines 10-13) and is made of a plurality of expanded and interconnected carbon layers (Para. [0078], lines 9-13).  See the rejection to claim 2 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of El-Kady (2) cited herein.
Regarding Claim 36, Hsieh as modified by Lee et al., Hwang et al. and El-Kady (2) teaches all of the elements of the current invention in claim 35 as explained above.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsieh as modified Lee et al. and El-Kady (2)  to incorporate the teaching of the faradaic nanoparticles disposed within the plurality of pores, as the ICCN is an ideal scaffold for growth of metal nanoparticles (Para. [0133]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2016/0133396) in view of Lee et al. (High Performance Hybrid Energy Storage with Potassium Ferricyanide Redox Electrolyte, 2016), El-Kady et al. (Engineering three-dimensional hybrid supercapacitors and microsupercapacitors for high-performance integrated energy storage, 2015, cited by applicant in the IDS submitted October 14, 2020) and Hwang et al. (Direct preparation and processing of graphene RuO2 nanocomposite electrodes for high-performance capacitive energy storage, 2015) as applied to claim 1 above, and further in view of Hong et al. (US 9,666,861).
Regarding Claim 18, Hsieh as modified by Lee et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh does not teach a magnetite content amount.
However, Hong et al. teaches an electrode comprises a carbonaceous material and metalloid oxide particles (Abstract), wherein the metal oxide can be Fe3O4, and 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsieh as modified by Lee et al. to incorporate the teaching of magnetite compound amount of Hong et al., as this composition amount in an electrode provides high capacity and high performance in energy storage systems (Col. 4, lines 65-67)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2016/0133396) in view of Lee et al. (High Performance Hybrid Energy Storage with Potassium Ferricyanide Redox Electrolyte, 2016), El-Kady et al. (Engineering three-dimensional hybrid supercapacitors and microsupercapacitors for high-performance integrated energy storage, 2015, cited by applicant in the IDS submitted October 14, 2020) and Hwang et al. (Direct preparation and processing of graphene RuO2 nanocomposite electrodes for high-performance capacitive energy storage, 2015) as applied to claim 1 above, as evidenced by Leddy et al. (US 2004/0131889).
Regarding Claim 19, Hsieh as modified by Lee et al. and Hwang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Hsieh teaches wherein the metal oxide particles of the electrode may be Fe3O4 (i.e. magnetite) (Para. [0041], lines 12-15). 
Leddy et al. teaches permanent magnetic materials include iron and iron oxides (Para. [0096]) such as magnetite which is a superparamagnetic material (Para. [0103])  (i.e. a magnetic material), and thus it would be obvious that the electrode possesses a magnetic moment. 
Response to Arguments
Applicant’s arguments filed August 19, 2021 have been fully considered but are moot because the arguments do not apply to the reference being used in the current rejection in light of the amendment.
Applicant’s arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.C./Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729